Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 22, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  158990(69)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh,
                                                                                                                         Justices
            Plaintiff-Appellee,
                                                                     SC: 158990
  v                                                                  COA: 338113
                                                                     Wayne CC: 16-008223-FC
  JOHN BROWN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file an amended
  application for leave to appeal is GRANTED. The amended application will be accepted
  for filing if submitted on or before March 20, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 22, 2019

                                                                                Clerk